Citation Nr: 0700337	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from June 
1942 to September 1945, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).  The Board remanded the 
case for further development in October 2005.  Subsequent to 
the completion of this development, the case was returned to 
the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC in light of additional 
evidence recently submitted by the appellant.  VA will notify 
the appellant if further action is required on his part.


REMAND

A preliminary review of the record with regard to the 
appellant's claim of entitlement to service connection for 
residuals of a back injury he allegedly experienced while 
lifting heavy shell cases aboard the USS LST 447 during World 
War II discloses a need for further development prior to 
final appellate review. See October 2004 statement from the 
appellant.  Since the most recent Supplemental Statement of 
the Case (SSOC) was issued in June 2006, additional relevant 
evidence was submitted to the Board by the appellant.  Such 
evidence consists of new statements from the appellant and 
his spouse.  These statements report that the appellant 
injured his back while aboard the USS LST 447 in November 
1943, a date different from the date of injury alleged by the 
appellant previously. See August 2004 statement from the 
appellant.  In addition, the appellant submitted purported 
ship log records from the USS LST 447 referencing its actions 
in November 1943. 

In October 2006, the Board mailed a request for waiver of 
initial RO consideration of this evidence to the appellant.  
This waiver letter notified the appellant that he had the 
right to have this newly submitted evidence reviewed by the 
agency or original jurisdiction (AOJ) for issuance of an 
SSOC, or that he could waive his right to initial AOJ 
consideration of the newly submitted evidence and request 
that the Board proceed with the adjudication of his appeal.  
In November 2006, the Board received the appellant's response 
to the October 2006 waiver letter, in which the appellant 
indicated his desire for the appeal to be remanded to the AOJ 
for review of the new evidence.  In light of this response, 
the Board must remand the appeal to allow the RO to 
readjudicate the appellant's claim based on the newly 
submitted evidence. Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

	2.  The RO should review the case on the 
basis of all additional evidence of record.  
If the benefit sought is not granted, the 
appellant and his representative should be 
furnished an SSOC, which addresses the 
additional evidence associated with the 
claims file.  The appellant should be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. 38 U.S.C. A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



